Ames, J.
The case finds that the goods were delivered to the defendants’ agent at Worcester, for transportation to New York, and that the defendants have received the freight money for the entire distance. All parties knew that the defendants’ railroad terminated at the city of Providence, and that the conveyance from that point to New York was to be by a steamboat belonging to another company. The plaintiffs had no direct communication with the steamboat company, but they understood that the freight money was to be divided between the two» companies, although they had no knowledge what the share of each was to be. The receipt that was given when the goods were left with the defendants’ agent is a mere acknowledgment that they were received “ for transportation,” generally, without naming any place to which they were to be sent. It may be assumed that this receipt was not intended to contain the whole of the contract between the parties, and that the general course of this *493department of the defendants’ business, and the practices and arrangements which they had adopted in relation to it,, were implied in and made a part of the contract under which the goods were received and forwarded. But after making all proper allowance for this consideration, we can see no ground in the facto reported for holding that the defendants assumed by express contract any responsibility for the goods after they were delivered to the steamboat company at Providence.
We are not able to see that this case differs, in any material particular, from the recent case of Burroughs v. Norwich & Worcester Railroad Co. 100 Mass. 26. Like this, that was a case of successive carriers, and the arrangements between them were of the same general character as between the two carriers in this case. One of them was to receive the goods and carry them part of the way, and the transportation was to be finished by the other. It does not distinctly appear that the freight money had been paid to the first of the two carriers, in Burroughs v. Norwich & Worcester Railroad Co., but under the rule given in Darling v. Boston & Worcester Railroad Co. 11 Allen, 295, that would not affect the question. If the entire freight money were paid in advance, yet in the absence of any contract by the first carrier to be responsible for the entire distance, he would be considered as receiving it, in part for his own share of the service, and as agent for the next carrier in the series for the residue. It would be immaterial in what mode this division should be made, whether by settling each transaction by itself, or by keeping a running account of the business generally, for periodical adjustment.
Some reliance is placed by the plaintiffs upon Hill Manuf. Co. v. Boston & Lowell Railroad Co. 104 Mass. 122; but that was an exceptional case, depending on its own special circumstances, which, in the judgment of the court, distinguished it from Burroughs v. Norwich & Worcester Railroad Co. It was a case in which there were four successive carriers, and the question was whether the defendants had made a positive contract for the whole distance. This was of course a question of intention ; and the relation in which any such corporation had placed itself, for *494instance, by a lease, or by a contract giving some of the privileges of a lease, with any other connecting corporation, would be an important element to consider in the question of intention The case was submitted to the court, with power to draw any inferences from the facts stated, that a jury would be warranted in drawing. In that case, as in the one before us, there had been a written contract between the defendants and the next carrier in the line, in relation to the business, and the accounts, &c., and the freight for the whole distance had been paid to the defendants. All the circumstances which are relied upon in this case, to make out a positive contract for the entire transportation, were present in that, with the additional fact that the defendants in that case had made special provision in the written contract, that they should be indemnified against all losses and damages happening in any part of the joint line, beyond the limits of their own road. They needed no such indemnity, if they were carriers merely on their own line, and forwarding agents for the rest of the way. The inference which the court drew from the circumstances was that the defendants intended to simplify matters between themselves and their employers, and to assume the responsibility for the whole transit; and that it was for that reason that they had obtained this promise of indemnity, which upon any other construction would have been unmeaning and nugatory. By this special written contract they not only secured the use of the next carrier’s line of road, but an indemnity covering the entire distance from the end of their own line to New York, and so had put themselves in a condition to contract for the whole distance, with substantially no addition to their own local risks. Upon the question of intention, which was left to be inferred from circumstantial evidence, this particular feature of the case was of decisive weight with the court. It is wholly wanting in the case at bar. , In this view of the case, the other questions raised at the argument need not be considered, and we must order

Judgment for the defendants.